Per Curiam.
The petitioner appeals from the judgment of the trial court dismissing his petition for a writ of habeas corpus. In his petition, the petitioner sought to prohibit the respondent from allowing the state of New York to take temporary custody of him, pursuant to Article IV of the Interstate Agreement on Detainers, *299General Statutes § 54-186, for the purpose of requiring him to answer pending criminal charges in that state. The petitioner claims that his proposed transfer is illegal because (1) the respondent did not make a timely offer of temporary custody of the petitioner to the state of New York, and (2) the request for temporary custody by the state of New York is invalid because it was not made by the governor of New York or his designee. We find no error.
The arguments raised by the petitioner were properly resolved in the well reasoned memorandum of decision filed by the trial court. Furka v. Commissioner of Correction, 41 Conn. Sup. 320, 573 A.2d 772 (1990). We adopt the trial court’s decision as a statement of the facts and applicable law. It serves no useful purpose to repeat them.
There is no error.